tcmemo_1997_21 united_states tax_court morton zuckerman petitioner v commissioner of internal revenue respondent docket no filed date morton zuckerman pro_se laurie b kazenoff laurence d ziegler and mark l hulse for respondent memorandum findings_of_fact and opinion beghe judge respondent determined that petitioner and his wife pearl zuckerman mrs zuckerman were jointly liable for deficiencies in and additions to their federal income taxes for and as follows 1unless otherwise indicated section references are to the continued additions to tax sec sec sec sec year deficiency a a a a b dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number 1fifty percent of the interest due on dollar_figure 2fifty percent of the interest due on dollar_figure for reasons discussed below mrs zuckerman is no longer a party to this case the issues for decision are whether petitioner had unreported embezzlement income for whether deposits to certain bank accounts held by petitioner represent unreported taxable_income to him for whether petitioner failed to report interest and dividend income for both taxable years at issue whether petitioner is entitled to deductions for schedule a and schedule c expenses in excess of the amounts allowed by respondent and whether petitioner is liable for additions to tax under sec_6651 sec_6653 and sec_6661 we sustain respondent's determinations in respect of each of the aforesaid issues to the extent specified herein continued internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated by this reference at the time the petition was filed petitioner resided in plainview new york in petitioner was hired to conduct title closings for east coast abstracts inc a title abstract agency located in mineola new york petitioner worked as an independent_contractor steven lieter lieter and stanley levine levine were the agency's officers and shareholders at some time during lieter and levine organized consumer equities associates cea a company whose business initially was to broker first mortgage loans from citibank at petitioner's suggestion in early cea entered the business of arranging second mortgages acting on cea's behalf petitioner would secure funds from investors to finance second mortgage loans for borrowers with a poor credit history an investor's funds would be set_aside in an interest-bearing account until cea paid them to a borrower as a second mortgage loan and assigned the loan to the investor in time the borrower's credit record would improve thereby creating the opportunity to refinance on a first mortgage basis and the investor would be repaid petitioner lieter levine and richard cohen the manager of cea each had signature_authority over the cea account at the mineola branch of citibank account no in march or date lieter and levine became aware of financial irregularities at cea checks were missing and petitioner failed to provide satisfactory documentation of his activities they responded by revoking his independent authority over the cea bank account henceforth petitioner would not be permitted to write checks on the account without the signature of one of the other three signatories cea began to receive complaints from individuals claiming that they had invested in second mortgages through petitioner's solicitations yet had not received interest payments or mortgage documentation in most cases lieter and levine were unable to locate any records of the alleged transactions in late may or early date petitioner's relationship with cea and east coast abstracts was terminated mildred lawrence lawrence was one of the numerous individuals who believed they had invested in second mortgages through cea petitioner and his wife were close friends of the lawrences shortly before his work for cea began petitioner informed lawrence of the investment opportunities he would be handling and offered to select some safe mortgages for her between april and date she gave him three checks payable to cea in the aggregate amount of dollar_figure petitioner represented to her that each of the checks would be used to acquire an interest in a specific mortgage that she would receive monthly interest payments of approximately percent and that her principal would be returned after about year by letters on cea stationery dated may and date petitioner confirmed to lawrence that she had purchased interests in three mortgages issued by borrowers named guyre farber and small that she would receive monthly interest payments pincite or percent and that mortgage assignment documents would be sent to her in a few days or in about two weeks a check drawn on cea's account representing the initial interest payment for the first of lawrence's three advances was sent to her on time the second and third scheduled interest payments from cea also may have been punctual after she had given petitioner the third and final check in july interest payments were few and sporadic all checks sent to her were written on petitioner's personal accounts and many of the checks bounced despite lawrence's repeated requests petitioner never sent her the mortgage assignment documents as he had promised in date after lawrence had threatened legal action against him petitioner sent her an instrument purporting to evidence the assignment to her of a mortgage in the principal_amount of dollar_figure from one frank di domenico noticing that petitioner had notarized the instrument and recognizing the signature of frank di domenico to be in petitioner's handwriting lawrence filed a complaint against petitioner with law enforcement authorities on date petitioner was indicted in nassau county new york on multiple charges including criminal possession of a forged instrument pursuant to a plea bargain he was convicted of attempted criminal possession of a forged instrument sentenced to years' probation and ordered to make immediate restitution to lawrence in the amount of dollar_figure there is no evidence that any of the mortgages ostensibly assigned to lawrence ever in fact existed except for the restitution paid in late or early no part of the dollar_figure principal that lawrence entrusted to petitioner for mortgage investments was ever returned to her each of lawrence's checks was converted to petitioner's personal_use check no for dollar_figure dated date was deposited by petitioner into the cea account no at citibank on april the bank statement for citibank account no reflects that the next transaction was a withdrawal of dollar_figure days later a bank statement for citibank account no shows a deposit of dollar_figure on the same day date citibank account no was one of petitioner's personal accounts lawrence's check no in the amount of dollar_figure dated date was used by petitioner to open an account in cea's name at the port washington new york branch of citibank account no petitioner opened this account over which he gave himself exclusive signature_authority without the authorization or knowledge of the cea principals bank statements for account no show a post office box address in albertson new york that petitioner used for several of his personal accounts two weeks later on july petitioner withdrew the dollar_figure plus accrued interest no other transactions occurred with respect to this account for the rest of lawrence's check no for dollar_figure dated date was deposited directly into one of petitioner's personal accounts at fidelity bank on date a form_1040 that purports to be the joint federal_income_tax return of petitioner and mrs zuckerman for was filed on date both spouses' names were signed to the return the return shows gross_income in the amount of dollar_figure including dollar_figure of wage income earned by mrs zuckerman and tax_liability of dollar_figure the funds received from lawrence were not reported a form_1040 that purports to be the zuckermans' joint federal_income_tax return for was received by the internal_revenue_service on date the form was not signed by either spouse it reports gross_income of dollar_figure including dollar_figure of mrs zuckerman's wage income and mrs zuckerman's gambling winnings net of gambling_losses in the amount of dollar_figure the form shows a tax_liability for the year of dollar_figure on audit revenue_agent irwin dickoff dickoff could not determine the zuckermans' income for from the records made available to him and consequently he resorted to an analysis of their bank_deposits his analysis was limited to the accounts that he was able to identify through a search using petitioner's social_security_number of interest-bearing accounts reported to the internal_revenue_service on forms in computing deposits made to each account he excluded any funds transferred from other accounts held by the zuckermans all deposits that could not be attributed to a nontaxable source on the basis of available information were deemed to represent taxable_income the results of the analysis are set forth below account gross deposits bank number incl transfers net deposits fairfax savings dollar_figure - - fairfax savings dollar_figure dollar_figure fidelity dollar_figure dollar_figure citibank dollar_figure dollar_figure citibank dollar_figure dollar_figure citibank dollar_figure dollar_figure total dollar_figure plus self-employment_income originally reported as wages dollar_figure total income dollar_figure less net w-2_wages mrs zuckerman big_number self-employment earnings reported as wages big_number gambling winnings mrs zuckerman big_number total income accounted for big_number unreported income dollar_figure 2after checking dickoff's work papers against the bank statements for the six identified accounts we are satisfied that the deposit amounts he computed are correct owing to a clerical_error the work papers misstate the interest earned for one of the accounts but the discrepancy amounts to only cents and does not affect the computation of deposits dickoff requested documents from petitioner relating to the sources of unexplained deposits but petitioner did not provide them petitioner did not apprise dickoff of any loans or inheritances that might have accounted for some of the deposits dickoff did not attempt to obtain copies of the zuckermans' canceled checks from the banks to ascertain whether they may have made or received any loans in owing inter alia to petitioner's refusal to extend the limitations_period for assessment dickoff concluded that the time remaining to complete his investigation and analysis was insufficient in the notice_of_deficiency issued to petitioner and mrs zuckerman on date respondent increased the zuckermans' gross_income for by the dollar_figure that petitioner had misappropriated from lawrence increased their gross_income for by the dollar_figure of unexplained bank_deposits increased their gross_income for both years to reflect amounts of unreported interest and dividends shown on forms and disallowed in whole or in part certain deductions claimed on schedules a and c for interest taxes and other expenses which the zuckermans had not adequately substantiated a petition signed in both spouses' names was timely filed on date the court granted a motion by respondent to compel production of documents and answers to interrogatories relating to all substantive issues in the case and advised the zuckermans of the likelihood of sanctions under rule c in the event of noncompliance petitioner sought an extension to obtain some of the documents from his banks he offered no satisfactory explanation for his failure to produce numerous other documents requested by respondent and for his failure to answer any of the interrogatories nevertheless the court granted petitioner's request following the expiration of the extended deadline and a conference with petitioner and respondent's counsel the court concluded that petitioner was not attempting to cooperate in good_faith accordingly on motion by respondent for sanctions under rule c by order dated date the court prohibited the zuckermans from introducing any documentary or testimonial evidence pertaining to matters addressed in respondent's discovery requests mrs zuckerman took no part in these pretrial proceedings having received no actual notice of them despite respondent's efforts to contact her at trial petitioner revealed that he had signed his wife's name to the return and without her knowledge to the petition as well mrs zuckerman testified that she had not intended to file a joint_return with her husband for either year in response to these disclosures on motion by respondent the case was dismissed for lack of jurisdiction with respect to mrs zuckerman the caption of the case was changed and respondent amended her answer to recompute petitioner's tax_liability for without regard to items attributable to mrs zuckerman and using rates applicable to married persons filing separately the deficiency and additions to tax recomputed in this manner are higher than those set forth in the notice_of_deficiency additions to tax sec sec sec sec year deficiency a a a a b dollar_figure dollar_figure dollar_figure dollar_figure 1fifty percent of the interest due on dollar_figure the increase in the deficiency results in large part from respondent's assumption that the dollar_figure of reported wage and gambling income attributable to mrs zuckerman was not the source of any of the total dollar_figure of deposits to petitioner's bank accounts during the year from which respondent concluded that petitioner had dollar_figure more unreported income than she had originally determined in her amended answer respondent did not recompute the deficiency and additions to tax for the taxable_year opinion respondent's determinations in the notice_of_deficiency are presumed to be correct and petitioner has the burden of proving otherwise rule a 290_us_111 however respondent has the burden of proving the increase in the deficiency for attributable to the amendments to respondent's answer rule a embezzlement income sec_61 defines gross_income as income from whatever source derived property is includable in gross_income when by lawful or unlawful means the taxpayer gains complete dominion and control_over it thereby realizing an economic benefit 782_f2d_593 6th cir 226_f2d_331 6th cir income realized through embezzlement must be reported in the year of receipt even though restitution may be required in a later year 366_us_213 the evidence establishes that petitioner received lawrence's three checks for dollar_figure under false pretenses and converted them to his own use by depositing them into bank accounts over which he exercised complete dominion and control his disposition of the funds entrusted to him was plainly inconsistent with the pretense that he possessed them as authorized agent of cea consequently these funds constitute taxable_income to him for petitioner contends that inasmuch as he has never been charged with or convicted of embezzlement respondent may not treat the funds he received from lawrence as embezzlement income the decision of the district attorney for nassau county to charge petitioner with crimes other than embezzlement is likely to have been influenced by factors that have no relevance to this case such as applicable statutes of limitations and the exacting burden_of_proof on the government in criminal cases whether or not petitioner could have been convicted of the crime of embezzlement he has failed to prove that he did not acquire complete dominion and control_over the funds he received from lawrence so as to realize income for tax purposes petitioner points out that some interest was paid to lawrence on the funds he received from her he appears to reason from this fact either or both of the following i the payment of interest proves that he treated the funds as a loan during the years at issue or ii even if he did convert the funds to his own use and thereby realize income his income for the years at issue should be reduced by the amount of interest payments he made neither argument has merit first the pattern of interest payments is not inconsistent with the conclusion that he embezzled payments of interest would have been calculated to reassure lawrence in furtherance of the fraud the only interest payments by petitioner during the years at issue that are specifically confirmed by the record are the first three payments at most lawrence testified that it was these initial scheduled interest payments that induced her to write the second and third checks second the evidence does not establish that petitioner made any interest payments to lawrence with his own funds during the years at issue her testimony implies that the initial scheduled payments that she received were drawn on cea's account subsequent interest checks were drawn on petitioner's personal account but many of these were returned for insufficient funds petitioner did not prove that any checks payable to lawrence from his own account cleared during the years at issue bank_deposits sec_6001 requires each taxpayer to maintain records sufficient to establish the amount of his gross_income and deductions where a taxpayer fails to keep adequate_records the commissioner is authorized by sec_446 to reconstruct his income by any reasonable method 92_tc_661 use of the bank_deposits method for reconstructing income is well established 96_tc_858 affd 959_f2d_16 2d cir 64_tc_651 affd 566_f2d_2 6th cir under the bank_deposits method there is a rebuttable_presumption that all funds deposited to a taxpayer's bank account constitute taxable_income 335_f2d_671 5th cir 132_f2d_775 2d cir affg 45_bta_104 dileo v commissioner supra pincite the commissioner must take into account any nontaxable sources of deposits of which she is aware in determining the portion of the deposits that represent taxable_income but she is not required to trace deposits to their source petzoldt v commissioner supra estate of mason v commissioner supra pincite petitioner argues that respondent could not properly conclude that deposits to his bank accounts during represented taxable_income without verifying the sources of the deposits petitioner suggests that if the revenue_agent had obtained petitioner's canceled checks from the banks the information they provided as to the purposes for petitioners' withdrawals might have indicated nontaxable loan proceeds or loan repayments as the source of some deposits to the extent that petitioner bears the burden_of_proof respondent was fully justified in assuming that the sources of unexplained deposits were taxable_income if respondent did not identify the sources of funds it was because petitioner failed to provide documentation requested by the revenue_agent and would not consent to extend the limitations_period for assessment to enable the agent to continue his investigation and analysis petitioner did not advise respondent during the audit or pretrial discovery phases of the case that he had received any nontaxable funds and the court's order of date barred petitioner from offering any evidence thereof at trial respondent's determination in the notice_of_deficiency that petitioner had dollar_figure of unreported income for is accordingly sustained in the amended answer respondent asserted that the amount of petitioner's unreported income for should be increased to dollar_figure the asserted increase of dollar_figure is equal to income reported as mrs zuckerman's respondent in her amended answer allowed no credit to petitioner for the amount of this reported income because respondent assumed that the bank accounts analyzed by the revenue_agent were used solely for the deposit of petitioner's own funds respondent did not attempt to confirm the accuracy of this assumption and there is reason for skepticism two of the six accounts included in the analysis were titled as joint accounts of both spouses to which mrs zuckerman would naturally have had access because respondent's assertion of an increased amount of unreported income results in an increase in the deficiency respondent bears the burden_of_proof on this point rule a respondent has failed to carry that burden we therefore reject the deficiency asserted in respondent's amended answer insofar as it includes in petitioner's gross_income amounts equal to mrs zuckerman's wages and gambling winnings other issues bearing on tax_liabilities pursuant to sec_6001 petitioner was obligated to maintain records to substantiate his income and deductions he failed to produce documents and provide answers to interrogatories to explain why he reported less interest and dividends for and than the amounts shown on the forms issued by his payers or to support his claim to deductions in excess of the amounts allowed by respondent on audit by order of this court he was accordingly denied the opportunity to present any such evidence at trial where it is clear from the record that deductible expenses were incurred but the taxpayer cannot prove the exact amount thereof under some circumstances the court may estimate 39_f2d_540 2d cir the so-called cohan_rule has no application however where as here the record lacks any basis for estimation 245_f2d_559 5th cir 85_tc_731 respondent's determinations are therefore sustained additions sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that the failure was due to reasonable_cause and not to willful neglect the addition_to_tax is calculated as a percentage of the amount of tax required to be shown on the return reduced by any part of this tax_liability that was paid within the prescribed time period sec_6651 petitioner filed his return for years late the form_1040 he filed for was not signed under penalty of perjury in accordance with sec_6065 under well-settled law the unsigned form does not constitute a valid_return and hence petitioner filed no return for 281_us_245 28_tc_338 41_bta_700 affd 118_f2d_644 1st cir petitioner made no payments prior to the due_date for his returns federal_income_tax withheld from mrs zuckerman's wage income appears to have been properly credited entirely to her in respondent's determination of her separate deficiency therefore in the absence of excuse for petitioner's delinquencies the addition_to_tax would apply to the full amount of his tax_liability for each year at the maximum statutory rate of percent sec_6651 and b sec_6653 imposes additions to tax if any part of an underpayment is due to negligence or intentional disregard of 3respondent treated the form_1040 for as a valid federal_income_tax return and in these proceedings took the position that petitioner had adopted the form_1040 as his return by stipulation neither respondent's acceptance of the form_1040 nor petitioner's attempt to adopt it--if in fact that was his intent--would have been effective to waive the statutory requirement 281_us_245 28_tc_338 hammann v commissioner tcmemo_1987_260 nevertheless inasmuch as the form_1040 was not filed until nearly years after it was due the addition_to_tax under sec_6651 is the same--the 25-percent maximum rate provided-- whether or not petitioner is treated as having filed a valid_return rules and regulations sec_6653 and b an underpayment for purposes of this section is the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return except that where a return is not filed within the prescribed time period any amount of tax_shown_on_the_return is disregarded sec_6653 negligence is defined as the lack of due care or failure to do what an ordinarily prudent person would do under the circumstances 380_f2d_494 5th cir affg in part and revg and remanding in part 43_tc_168 the failure_to_file timely returns without reasonable_cause and the failure to maintain adequate_records to substantiate the taxpayer's income and deductions each constitute negligence or disregard of rules and regulations 985_f2d_704 2d cir affg in part and revg in part on another issue tcmemo_1991_492 92_tc_899 92_tc_342 affd 898_f2d_50 5th cir the addition_to_tax under sec_6661 applies to any underpayment_of_tax that is attributable to a substantial_understatement an understatement is generally defined as the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return sec_6661 if no valid_return is filed for the taxable_year the amount of the understatement is the full amount of the tax imposed mosher v commissioner 927_f2d_599 5th cir affg without published opinion tcmemo_1989_157 97_tc_94 sec_1 d income_tax regs an understatement is substantial if it exceeds the greater of percent of the amount of tax required to be shown or dollar_figure sec_6661 the underpayment for purposes of sec_6661 is determined by subtracting from the understatement any withholding credits to which the taxpayer is entitled 91_tc_88 in petitioner's case no withholding credits apply there is an underpayment equivalent to the understatement and the understatement is substantial for each taxable_year for the underpayment and understatement equal the amount of tax imposed less the dollar_figure liability reported for the underpayment and understatement equal the full amount of the tax imposed petitioner offered no evidence or explanations on brief for his failure_to_file timely income_tax returns for and for his failure to report income and deductions accurately or 4consistent with her treatment of the form_1040 for as a valid_return respondent granted petitioner credit for dollar_figure shown as tax on the form in computing the understatement as explained above such treatment is more favorable than is warranted under established law however the benefit conferred by this treatment amounts to less than dollar_figure dollar_figure x the applicable_rate for additions to tax assessed after date 90_tc_498 for his lack of adequate_records he has advanced no arguments to challenge respondent's determinations of additions to tax consequently he is deemed to have conceded them rule b 103_tc_111 90_tc_488 the additions to tax are sustained for both years subject_to computational adjustments under rule for the deficiency and additions to tax must be computed by reference to petitioner's separate tax_liability determined without regard to items attributable to mrs zuckerman and using rates applicable to married persons filing separately for respondent has failed to satisfy her burden of proving the dollar_figure increase in unreported income asserted in her amended answer and the correspondingly higher deficiency the additions to tax must be revised accordingly for all relevant purposes petitioner is to be treated as having filed no return for to reflect the foregoing decision will be entered under rule
